DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Status of Claims
This is office action in response to U.S Patent Application Number 16/999,852 which was filed on 08/21/2020. Claims 1-20 have been pending and have been examined in this Office Action (“OA”). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 have been placed in record and considered by the examiner.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Specification  and claims recites, inter alia, …” one or more wireless device discovery packets…” but continuous application No. 13/710,115  (US 20140160978 A1 or US 10785630 B2) fails to show discovery packets. Applicant should show where all claimed features are supported in the Application No. 13/710,115  should they disagree.


Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of US Patent No.  US 10,785,630 B2 (hereinafter Pat630).

Although the claims at issue are not identical, they are not patentably distinct 

Regarding claim 1, as shown in the following table, claim 8 ( which is the combination of independent claim 6 and dependent claim 8) of Pat630 recites all the claimed limitation of the claim 8.

Regarding claim 10, as shown in the following table, claim 3 ( which is the combination of independent claim 1 and dependent claim 3) of Pat630 recites all the claimed limitation of the claim 3.

Regarding claim 19, as shown in the following table, claim 14 ( which is the combination of independent claim 11 and dependent claim 14) of Pat630 recites all the claimed limitation of the claim 14.


Instant Application 16/999,852
US Patent No.  US 10,785,630 B2
10. A method comprising: 

receiving a first identifier from a remote source, 





determining whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and 

causing, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, a wireless short-range communication connection procedure to be initiated between an apparatus and the proximate device, wherein the wireless short-range communication connection procedure complies with the proximity-based communication technology.


wherein the first identifier is associated with a group of devices;


receiving, by an apparatus, a first identifier from a remote source; 

causing, with the apparatus, the first identifier to be stored; 






determining, by the apparatus, whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and

causing, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, a wireless short-range communication connection procedure to be initiated between the apparatus and the proximate device, wherein the initiated wireless short-range communication connection procedure complies with the proximity-based communication technology.

3. The method according to claim 1, wherein the identifiers identify at least one group of devices.



receive a first identifier from a remote source, 




 wherein the wireless device discovery packet comprises information compliant with a short-range communication technology to advertise presence of the proximate device or information compliant with a short-range communication technology to scan for proximate devices according to proximity-based communication technology; 

determine whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and 

cause, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, 

a wireless short-range communication connection procedure to be initiated between the apparatus and the proximate device, wherein the wireless short-range communication connection procedure complies with the proximity-based communication technology.


wherein the first identifier is associated with a group of devices;


receive a first identifier from a remote source; 
cause the first identifier to be stored; 



wherein the wireless short-range communication packet comprises an advertising packet or a scan response packet according to a proximity-based communication technology; 





determine whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and 

cause, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, 

a wireless short-range communication connection procedure to be initiated between the apparatus and the proximate device, wherein the initiated wireless short-range communication connection procedure complies with the proximity-based communication technology.

8. The apparatus according to claim 6, wherein the identifiers identify at least one group of devices.


LEGAL02/39981387v1receive a first identifier from a remote source, wherein the first identifier is associated with a group of devices; 

receive one or more wireless device discovery packets comprising a second identifier from a proximate device, wherein the wireless device discovery packet comprises information compliant with a short-range communication technology to advertise presence of the proximate device or information compliant with a short-range communication technology to scan for proximate devices according to proximity-based communication technology; 

determine whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and


 cause, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, a wireless short-range communication connection procedure to be initiated between the apparatus and the proximate device, wherein the wireless short-range communication connection procedure complies with the proximity-based communication technology.


receive a first identifier from a remote source; 


cause the first identifier to be stored; receive a wireless short-range communication packet comprising a second identifier from a proximate device, wherein the wireless short-range communication packet comprises an advertising packet or a scan response packet according to a proximity-based communication technology; 




determine whether at least a portion of the first identifier received from the remote source matches at least a portion of the second identifier received from the proximate device; and 


cause, in an instance in which at least the portion of the first identifier matches at least the portion of the second identifier, a wireless short-range connection procedure to be initiated between the apparatus and the proximate device, wherein the initiated wireless short-range communication connection procedure complies with the proximity-based communication technology.

14. The method of claim 12, wherein the identifier identifies at least one group of devices.



All Dependent claims which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1/10/19:  
a) recites, inter alia, limitations, “…receive one or more wireless device discovery packets comprising a second identifier from a proximate device, wherein the wireless device discovery packet  …....” (Emphasis added), where the subject matter “the wireless device discovery packet" appears to have inadequate antecedent basis. For the  inadequate antecedent basis issue raised as above, the examiner believes the underlined subject matter should be amended to recite “…the one or more wireless device discovery packets …....”. For the purpose of the examination, examiner will interpret as best understood.

 All the dependent claims which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Barker et al, US 8683595 B1: Systems And Methods For Detecting Potentially Malicious Content Within Near Field Communication Messages
 2. KNECKT et al, US 20130109314 A1 METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR STOPPING RECEPTION OF DISCOVERY RESPONSES IN WIRELESS NETWORKS
 3. CHOI et al, US 20120331286 A1 : APPARATUS AND METHOD FOR PROVIDING SERVICE TO HETEROGENEOUS SERVICE TERMINALS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                      

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411